Citation Nr: 0717924	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  06-25 656	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to an initial compensable evaluation for 
asbestosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

Pursuant to 38 U.S.C.A § 7107, the Board granted a motion to 
advance the veteran's case on the Board's docket. 

It appears from a March 2007 statement, that the veteran is 
seeking service connection for hearing loss and tinnitus.  
Inasmuch as these issues have not been properly developed and 
are not currently before the Board, they are referred to the 
RO for action deemed appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's asbestosis has been evaluated as noncompensably 
disabling under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6833.  This diagnostic code rates the 
severity of pulmonary disorders based primarily on objective 
numerical results of pulmonary function testing (PFT).  The 
relevant findings include information as to Forced Vital 
Capacity (FVC); Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)); and maximum 
oxygen consumption measured in ml/kg/minute with a 
cardiorespiratory limit.  

Although the VA examinations of record provide detailed 
information regarding the nature and severity of the 
veteran's disability, unfortunately, the findings as to DLCO 
(SB) that were provided are not the specific objective 
measurements required for consideration under the rating 
formula.  The results of such testing are necessary to fully 
apply the pertinent diagnostic criteria.  Therefore, the 
veteran should undergo additional VA examination to obtain 
findings specific to the rating criteria for an increased 
evaluation for asbestosis.  

The Board also notes that various VA physicians have 
determined that the veteran's chronic lung condition is 
likely a combination of restrictive (asbestos) and 
obstructive (tobacco abuse) components.  Specifically during 
VA pulmonary evaluation in May 2005, the examiner concluded 
that the veteran's obstructive findings were consistent with 
tobacco history rather than an asbestos history.  In August 
2006, a VA examiner noted that findings from pulmonary 
function testing in September 2005 seemed to suggest that the 
veteran had a mixture of restrictive and obstructive 
pulmonary disease.  

The veteran was most recently examined by VA in September 7, 
2006 to determine whether his current pulmonary problems were 
due to asbestosis or obstructive pulmonary disease.  The 
examiner noted the veteran had a long history of smoking and 
that separation of any symptoms may be difficult.  The 
examiner concluded the veteran had COPD as indicated by mild 
reduction in FEV1/FVC and severe reduction in FEV1.  The 
veteran had normal diffusion capacity.  The examiner then 
concluded that there was no restrictive defect and no 
evidence of asbestosis, despite the fact that FVC was 62 
percent of predicted on PFT.  The examiner concluded that it 
was "most likely that this patient has more of a CODP."

The Board believes that additional effort is necessary to 
attempt to more precisely clarify the degree to which any 
diminished respiratory capacity that is present may be 
considered attributable (by competent evidence) to service-
connected asbestosis, rather than nonservice-connected 
causes.  In evaluating his asbestosis, the degree of 
disability that is directly attributable to this service-
connected condition must be fully taken into account -- and 
further, in the event that nonservice-connected symptoms 
cannot be separated from his service-connected disorder, VA 
must presume that all impairment shown is part and parcel of 
the service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).

Any additional relevant records of VA or private treatment 
that are not currently of record should be obtained and 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for his since the September 2006 
VA examination.  After the veteran has 
signed the appropriate releases, those 
records that are not already in the 
claims folder should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  The RO veteran should be afforded a 
VA examination to determine the nature 
and severity of his asbestosis.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

a.  All necessary tests and studies 
are to be performed, including 
pulmonary function tests, and all 
findings are to be reported in detail.

b.  It is essential that the pulmonary 
function study contains the full range 
of results necessary to rate the 
disability under the diagnostic, that 
is, the percentage of predicted of 
FVC; the percentage of predicted of 
DLCO (SB); and maximum exercise 
capacity in terms of ml/kg/min oxygen 
consumption, along with the presence 
or absence of cardiorespiratory 
limitation.  If DLCO testing is not 
possible, the examiner should set 
forth the reasons.  

c.  The examiner must also state 
whether the veteran has cor pulmonale, 
whether he has right ventricular 
hypertrophy, pulmonary hypertension, 
and whether he requires outpatient 
oxygen therapy.

d.  The examiner should indicate what 
specific symptoms are attributable to 
the service-connected asbestosis, as 
opposed to symptoms referable to 
obstructive lung disease due to 
smoking, or any other relevant 
nonservice-connected disabilities.  If 
possible, the examiner should provide 
DLCO(SB) and FVC measurements 
attributable only to the service-
connected asbestosis.  If it is not 
possible or feasible to make the 
differentiation between service- 
connected and nonservice-connected 
disability, please expressly indicate 
this and explain why this cannot be 
done.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefits sought on appeal remain 
denied, the RO must furnish the veteran 
and his representative an appropriate 
SSOC and allow them a reasonable period 
of time to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


